Citation Nr: 1232593	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from October 1944 to March 1946 and from June 1947 to July 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran contends that he currently experiences tinnitus, hearing loss, a back disability, and a right knee disability due to his time in service.  Specifically, the Veteran has claimed that he was injured in a motor vehicle accident in September 1949, in which he incurred a traumatic brain injury as well as injuries to the right knee and spine that required his hospitalization for two months.  Regrettably, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for tinnitus, hearing loss, a back disability, and a right knee disability. 

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  When certain disabilities, such as sensorineural hearing loss and arthritis, become manifest to a compensable degree within a year of separation from qualifying service, they may be presumed to have been incurred in or aggravated by active military service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

As an initial matter, the Board acknowledges that the Veteran's service treatment records are "fire-related," or involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore largely unavailable.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In this case, the Board notes that the RO submitted a request to the Personnel Information Exchange System (PIES) for any available service medical and dental records for the Veteran, as well as sick and morning reports for the Veteran's squadron.  In particular, the RO requested that PIES search for any "remarks pertaining to" the Veteran's claimed back and right knee injuries.  Pursuant to that request, in April 2009, PIES returned a response indicting that morning reports of the Veteran's squadron had been searched, but no records were located concerning the Veteran during the specified dates.  

Upon review of this request, the Board finds that in its initial request to PIES, the RO identified the months of October through December 1949 as the relevant time period.  However, the Veteran contends that his in-service motor vehicle accident occurred not during that time period but rather, in September 1949.  

Thus, the Board finds that additional development is required in order to satisfy VA's obligations under the VCAA.  Specifically, on remand, the agency of original jurisdiction (AOJ) must again request the Veteran's complete service medical records from PIES or any other agency that may hold records relevant to the Veteran's claimed in-service injury and subsequent hospitalization.  The AOJ must further specifically request that PIES, or any other appropriate agency, search sick and morning reports for the Veteran's squadron for any evidence supporting the Veteran's claimed in-service motor vehicle accident and subsequent head, back, and right knee injuries.  The AOJ's request must specify that the time period to be searched is September 1949.  Furthermore, the Veteran must be notified if the search for corroborating information leads to negative results.  

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the action requested above, any other development and/or notification action deemed warranted should be undertaken prior to adjudicating the claims on appeal.  In particular, should the development outlined above result in further information concerning the Veteran's claimed in-service motor vehicle accident and resultant injuries, the AOJ should consider obtaining an additional VA medical examination and opinion concerning the Veteran's claimed disabilities.

In view of the foregoing, the case is REMANDED to the AOJ for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be sent a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.

In light of the fact that the Veteran's service records are "fire-related," the AOJ should specifically notify the Veteran of the type of lay evidence that he can submit to support his claimed in-service injury, such as statements from people who knew of the motor vehicle accident at the time that it occurred, or letters he may have written to others describing the accident at or around the time it occurred.

2.  The AOJ must contact PIES or any other appropriate agency with a request for the Veteran's complete service medical records, as well as sick and morning reports for the Veteran's squadron for a time period to include September 1949, and any other records deemed appropriate.  If the search for the identified records leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.

3.  After all the above development has been completed, the AOJ must undertake any additional development deemed necessary, including, if appropriate, obtaining further medical examination and opinion addressing the etiology of the Veteran's claimed hearing loss, tinnitus, right knee, and back disabilities.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

